347 S.W.3d 551 (2011)
Robert PETKOFF, Appellant,
v.
JUNIOR COLLEGE OF METROPOLITAN KANSAS CITY, Missouri, Respondent.
No. WD 72649.
Missouri Court of Appeals, Western District.
June 21, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Application for Transfer Denied October 4, 2011.
Jonathan Sternberg, for Appellant.
Ian P. Cooper, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Robert Petkoff appeals the trial court's judgment upon a jury verdict in favor of the Junior College District of Metropolitan Kansas City, Missouri, on Petkoff's disability discrimination claim. On appeal, Petkoff contends that the trial court erred in granting a directed verdict on his retaliation claim and in submitting a jury instruction defining the word "disability." Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).